Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  Applicants should remove the word “to” in line 5 of claim 1 for better clarity. 
	Claim 2 is objected to.  The limitation “is a polysiloxane resin comprises” should be amended to either “is a polysiloxane resin which comprises” or “is a polysiloxane resin comprising”.  The limitation “wherein R may be” should be amended to “wherein R is”.  The limitation “selected from the group consisting of, hydrogen methyl, ethyl…or t-butyl” should be amended to “selected from the group consisting of hydrogen, methyl, ethyl, and t-butyl”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear what Applicants mean by the limitation “particulate silicone resin precursor”, which is recited in two instances of claim 1.  The limitation “precursor” stipulates that the particulate silicone resin ingredient claimed is not actually a particulate silicone resin but rather a precursor to a particulate silicone resin, implying that the precursor is not a particulate.  The particulate silicon[e] resin in claim 2 refers to a conventional silicone resin, which makes claim 1 confusing as to what Applicants are trying to claim.  The term “precursor” is not believed to be necessary since the particulate silicone resin is not a precursor but simply a resin.  Applicants can overcome this rejection by simply removing the term “precursor” as found in lines 3 and 5 of claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “the particulate silicon resin” is indefinite as it lacks proper antecedent basis.  This appears to be an obvious typographical error and Applicants can overcome this rejection by amending “the particulate silicon resin” in claim 2 to “the particulate silicone resin”.  Note the difference between the claimed term silicon and the amended term silicone.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 recites the limitation “the polysiloxane resin”.  However, claim 4 is directly dependent from claim 1, which does not recite this limitation and therefore lacks proper antecedent basis.  Applicants can overcome this rejection in two ways: (1) by amending claim 4 to be dependent on claim 2 instead of claim 1, and (2) by amending “the polysiloxane resin” in claim 4 to “the particulate silicone resin”.  

Potentially Allowable Subject Matter
	While all claims stand rejected, claims 1-4 are not subject to any prior art rejections.  Applicants claimed invention is drawn to a method for preparing siliconized carbon foam in which a particulate silicone resin is mixed with comminuted coal and heated to form said siliconized carbon foam.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766